Citation Nr: 0631045	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-40 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for shrapnel wounds to 
the neck and left arm.

3.  Entitlement to service connection for arthritis of the 
feet, back, and shoulders.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by the Department 
of Veterans Affairs (VA) regional office (RO) in Detroit, 
Michigan, dated in September 2003 and February 2005.  The 
September 2003 decision denied the claims for service 
connection for post-traumatic stress disorder (PTSD) and 
shrapnel wounds to the neck and left arm.  The February 2005 
decision denied service connection for arthritis of the feet, 
back, and shoulders.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  Service records show the veteran served in Vietnam from 
May 1969 to November 1970; service records do not establish 
combat service.   

2.  Service medical records, including a separation physical 
examination, are negative for any findings attributed to 
shrapnel wounds to the left arm and neck; post service 
medical records are negative for any findings attributed to 
shrapnel wounds to the left arm and neck.

3.  Service medical records, including a separation physical 
examination, are negative for any findings attributed to 
arthritis of the feet, back, and shoulders; post service 
medical records do not show any arthritis of the feet, back, 
and shoulders until 28 to 30 years after the veteran's 
discharge from service.




CONCLUSIONS OF LAW

1.  Shrapnel wounds to the neck and left arm were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Arthritis of the feet, back, and shoulders was not 
incurred in or aggravated by military service and may not be 
presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this case, the veteran 
appealed rating decisions dated in September 2003 and 
February 2005.  Regarding his claim for service connection 
for arthritis of the feet, back, and shoulders, the record 
shows that the veteran was sent a VCAA notice letter in 
December 2003, two months before the initial rating decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Also see 
VAOPGCPREC 7-2004.   With regard to his claim for service 
connection for shrapnel wounds of the left arm and neck, 
only after that rating action was promulgated, did the RO, 
in December 2004, provide notice to the claimant regarding 
what information and evidence will be obtained by VA, what 
information and evidence the claimant is expected to provide, 
and the need for the claimant to submit any evidence in his 
possession that pertains to the claim.   Although the RO 
could have and should have provided the veteran with VCAA 
notice prior to the initial unfavorable decision, the Board 
finds the error to be non-prejudicial in this case.  In this 
regard, VA obtained all records identified by the appellant 
and he has had a full opportunity to present evidence and 
argument.  In any event, this claim was readjudicated in 
April 2005, which was after the veteran received appropriate 
notice, so any defect in the timing of the notification was 
not, ultimately, prejudicial.  The VCAA notice sent in 
December 2004 complied with all four requirements in 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), in that it: (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence the claimant is expected to provide; and (4) 
requested that he provide any evidence or information 
pertaining to his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was not informed of the 
veteran's status, degree of disability, and effective date.  
Despite the exclusion of these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the veteran's status as an 
honorably discharged veteran has been established.  Since the 
Board finds that service connection for shrapnel wounds to 
the neck and left arm and arthritis of the feet, back, and 
shoulders is not warranted in this appeal, the rating and 
effective date of service connection are not issues before 
the Board.  In sum, the lack of notice has no prejudicial 
consequence.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA had no 
obligation to provide a medical examination because there was 
no evidence of an injury, event, or disease related to 
shrapnel wounds to the left arm and neck or arthritis of the 
feet, back, and shoulders in service.  38 C.F.R. 
§ 3.159(c)(4).  There is sufficient medical evidence of 
record to make a decision on the claim on appeal.

Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2005).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if it is 
manifested to a degree of 10 percent or more within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2005).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, a lay statement, VA records for treatment from 2004 
to 2005, private treatment records, and his contentions, as 
presented in written statements and argument.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claims.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Shrapnel Wounds to the Neck and Left Arm

The veteran describes an incident where he fired an M-79 
grenade launcher, and the fragments from the projectile 
ricocheted off a rock and struck his left arm and neck.  He 
seeks service connection for the wounds resulting from this 
incident.  A review of the record indicates that service 
connection for shrapnel wounds to the neck and left arm is 
not warranted because the evidence fails to establish a neck 
and left arm injury in service, a current left arm 
disability, and medical evidence of a nexus between the 
veteran's current neck disability and service.

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The veteran has provided lay evidence of an 
in-service incurrence of injury from shrapnel wounds.  
However, there is no documentation of the injury.  Service 
medical records, which include a physical examination 
completed at the expiration of the veteran's term of service, 
fail to disclose any reference to shrapnel wounds or 
residuals of shrapnel wounds, for example, scars or pain in 
the left arm and neck.  The clinical evaluation of the 
veteran's skin, neck, and upper extremities was normal.  

The veteran claims that he is a combat veteran, which if 
true, could trigger application of 38 U.S.C.A. § 1154(b), 
which provides a presumption of service incurrence when 
satisfactory lay or other evidence has been presented that an 
injury or disease was incurred or aggravated in combat if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  38 C.F.R. 
§ 3.304(d).  The evidence in this matter, however, fails to 
show that the veteran actually engaged in combat.  Service 
personnel records disclose that the veteran held an infantry 
military occupational specialty for the first 2-3 months he 
was stationed in Vietnam in 1969, but there is no direct 
evidence of combat, such as an award of a Combat Infantryman 
Badge or Purple Heart, or a citation that acknowledges 
participation in combat.  Consequently, the Board finds the 
evidence of combat service is unconvincing and the veteran's 
lay statements by themselves are insufficient to establish 
service incurrence of shrapnel wounds to the neck and left 
arm.   

The record discloses no evidence that the veteran has a 
current disability of his left arm.  There are no specific 
complaints pertaining to his left arm and no diagnosis 
specific to the left arm.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); see 
also Degmetich v. Brown, 104 F.3d 1328 (1997).  As there is 
no medical evidence of current existence of shrapnel wound 
residuals to the left arm, service connection for that 
disability is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (absent proof of present disability 
there can be no valid claim).  In regard to the neck, 
objective evidence shows a current disability; however, the 
disability has no apparent relationship to service.  Post-
service medical records show complaints of neck pain and 
recent objective evidence indicates degenerative changes in 
the veteran's cervical spine with spondylosis and moderate 
spinal canal stenosis at C4-C5 and C5-C6.  These 
disabilities, however, were not diagnosed until 30 years 
after the expiration of service.  References to chronic 
stiffness and pain syndrome and upper extremity problems 
"for some time" in 1986 and 1987 treatment notes have no 
apparent relationship to military service.  Treatment records 
state that the veteran's stiffness and pain and upper 
extremity problems are related to injuries from industrial 
accidents.  There is no complaint related to the neck or 
upper extremities for over ten years after the veteran left 
active service.  In sum, the record fails to demonstrate the 
following:  (1) a shrapnel injury to the left arm and neck in 
service; (2) a current left arm disability; and (3) evidence 
of a medical nexus between the spondylosis and moderate 
spinal canal stenosis at C4-C5 and C5-C6 and the veteran's 
service.  Accordingly, the Board concludes that service 
connection for shrapnel wounds to the neck and left arm is 
not warranted.

Arthritis of the Feet, Back, and Shoulders

The veteran seeks service connection for arthritis of the 
feet, back, and shoulders; he does not refer to any incidents 
of trauma in service in support of his claim.  The Board 
finds service connection for the claimed disability is not 
warranted because there is no disease shown in service or 
within one year of service and there is no evidence of a 
medical nexus between the veteran's current disabilities of 
the feet, back, and shoulders, and his active service.

A review of service medical records reveals no findings 
attributed to arthritis of the feet, back, and shoulders.  As 
noted previously, the veteran's separation physical 
examination was completely normal.  Post-service, objective 
evidence of disability in the back, feet, and shoulders arose 
at different times, but all diagnoses were made decades after 
the veteran's discharge.  Accordingly, the Board concludes 
that a chronic disability of the back, feet, and shoulders 
has not been shown in service or within the presumptive 
period for arthritis.

The Board further finds that no continuity of symptomatology 
of a back, feet, and shoulders arthritis disability has been 
shown from service.  The first reference to back pain in 
treatment records is by history and does not appear until 
January 1986.  The clinician notes that his office has 
treated the veteran for back and upper extremity problems 
"for some time."  No specific diagnosis is shown and there 
is no indication that reference is being made to arthritis.  
The first reference to the shoulder occurs much later in 
December 2000 after the veteran reports being involved in a 
car accident.  He complained of right shoulder pain ever 
since the accident.  The diagnosis in May 2001 was bicipital 
tenosynovitis with impingement; this diagnosis was later 
revised to biceps tendonitis with impingement, right 
shoulder.  The first diagnosis of a feet disability occurs in 
September 2004, when a foot x-ray was interpreted to show 
degenerative changes bilaterally about the first metatarsal 
phalangeal joint.  A diagnosis of hallux limitus is shown a 
few months later.

There is no indication in the record that any of the above 
findings have any relationship whatsoever to service.  In 
regard to the January 1986 note that refers to treatment for 
back and upper extremities "for some time", the Board notes 
another treatment note from the same medical provider in 
September 1988, which refers to the traumatic amputation of 
the veteran's right second and third fingers in 1975.  A 
discharge summary from the same medical provider in July 1987 
refers to industrial accidents involving the hand and elbow 
and continuous problems with them since 1984.  The discharge 
summary also referred to an industrial injury to the 
veteran's back from working on a machine with increased 
vibration and having to lock his legs under the machine and 
reach out to move baskets of 100 to 115 pounds in weight.  
The clinician's diagnostic impressions clearly attribute 
post-traumatic neuromuscular stiffness and pain syndrome to 
the industrial accidents.  With regard to the 2002 diagnoses 
of a left lateral disc herniation at L3-4 and minimal central 
disc bulge with degenerative changes at L5-S1, the clinical 
interpretation of an electromyograph and nerve conduction 
studies in September 2002, indicates the veteran's left L5-S1 
radiculopathy is probably "somewhat chronic up to six months 
to a couple years of age at least based on motor unit 
analysis."  This clinical interpretation clearly negates any 
relationship between the veteran's degenerative disc 
pathology and service 30 years earlier.  With regard to the 
feet, there are no complaints or treatment shown before 2004.

The veteran's assertion that he has arthritis of the feet, 
back, and shoulders as a result of his service is not 
persuasive.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  A claimant's statements as to nexus are 
entitled to no probative weight.  Layno v. Brown, 6 Vet. App. 
465 (1994).  In sum, decades separate the veteran's service 
and the diagnoses of hallux limitus, mild to moderate 
degenerative changes in the lower lumbar spine and mild 
multilevel spondylosis, left lateral disc herniation at L3-4 
and minimal central disc bulge with degenerative changes at 
L5-S1, and biceps tendonitis with impingement, right 
shoulder.  There is no competent evidence that establishes a 
relationship between any of these disabilities and service.  
Since the evidence fails to establish any connection between 
arthritis of the feet, back, and shoulders and the veteran's 
service, service connection for arthritis of the feet, back, 
and shoulders is not warranted and must be denied.  


ORDER

Service connection for shrapnel wounds to the neck and left 
arm is denied.

Service connection for arthritis of the feet, back, and 
shoulders is denied.  


REMAND

Private treatment and VA outpatient treatment show the 
veteran has a current diagnosis of PTSD.  The veteran has 
disclosed in treatment numerous stressors from his period of 
active military service in Vietnam.  These stressors include:  
(1) being assaulted by his commanding officer with a rifle 
butt; (2) accidentally wounding a soldier identified as 
"Robert Hill", when he fired an M-79 grenade launcher; (3)  
the commanding officer threatened to cut his throat should he 
fall asleep while on guard duty; (4) while on a search and 
destroy mission, his company encountered a booby trap and 
four men were lost; (5) the veteran witnessed a friend of 
his, identified as "Sergeant Deacon", receive a gunshot 
wound to his head; and (6) his company was subjected to 
friendly fire by gun ships.   

According to M21-1MR, Part IV, Subpart ii, Chapter 1, Section 
D, Topic 14, "At a minimum, the veteran must provide the 
following: a stressor that can be documented, a location 
where the incident took place, the approximate date (within a 
two-month period of time) of the incident, and the unit of 
assignment at the time the stressful event occurred.  The 
veteran's service personnel records show that the veteran 
held an infantry military occupational specialty for 
approximately the first three months he was stationed in 
Vietnam.  A review of the veteran's stressor statements 
indicate that all his reported stressors occurred while he 
was assigned to Company C, 3rd Battalion, 1st Infantry, 11th 
Infantry Brigade.  The veteran has provided other pertinent 
details, such as the names of persons involved.  The Board is 
unable to locate any evidence, such as a negative response 
from the United States Army and Joint Services Records 
Research Center (JSRRC) that indicates that the information 
provided by the veteran was insufficient or all his stressors 
are of the sort that cannot be documented.  Consequently, the 
Board is of the opinion that an attempt must be made to 
verify the veteran's stressors involving the booby trap that 
killed or wounded several soldiers in his company, the 
wounding of Robert Hill, and the wounding of Sergeant Deacon.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The RO's attention is directed 
to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (requiring VCAA notice to 
include the five 
elements of a service connection claim:  
(1) veteran status; (2) existence of a 
disability; (3) a connection between the 
veteran's service and the disability; (4) 
degree of disability; and (5) effective 
date of the disability.)  The AMC should 
provide the appellant written notification 
specific to his claim service connection 
for PTSD of the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  The AMC should review the file and 
prepare a summary of all evidence 
pertaining to the veteran's stressor 
incidents.  [To ensure a complete summary, 
the AMC should closely review the contents 
of the veteran's PTSD Questionnaire, VA 
outpatient treatment notes dated June 9, 
2004, and his stressor statement date 
stamped received March 22, 2004.  The AMC 
should then forward the summary to the 
JSRRC and/or any other agency the AMC 
deems appropriate, and request such 
documents as unit histories in order to 
ascertain whether the stressor incidents 
occurred.

3.  When the above evidentiary development 
has been accomplished, any additional 
records have been associated with the file 
and if a stressor has been verified 
schedule the veteran for a PTSD 
examination to determine whether the 
diagnostic criteria for PTSD are satisfied 
(current regulations require a diagnosis 
of PTSD in conformance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV)).  All indicated studies must be 
conducted.  The claims file must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examination report must reflect a review 
of pertinent material in the claims 
folder.  The examiner should integrate all 
previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the veteran's 
psychiatric status.  The examiner should 
be informed of the stressor(s) that have 
been verified.  The examiner should be 
requested to provide an opinion as to 
whether the veteran has PTSD related to 
his military service, and whether a 
diagnosis of PTSD is supportable solely by 
the stressor(s) that have been verified in 
the record.

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so indicate.  
The examiner should provide the rationale 
for the opinions provided.

4.  Thereafter, the AMC should ensure that 
no other notification or development 
action is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

5.  Thereafter, the AMC should 
readjudicate the claim for service 
connection for PTSD.  If the claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


